DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 3/8/2021 are as follows:
	Claims 1, 9-14, 19, 20, 22, and 24 are amended,
	Claims 2-8, 15-18, and 21 are canceled,	
	Claims 25-29 are new,
	Claims 1, 9-14, 19, 20, and 22-29 are currently pending. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 22-24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (U.S. Patent No. 4,482,009, “Nishimura”, previously cited) and in further view of Yoshinori et al. (U.S. Patent No. 6,491,578, “Yoshinori”, previously cited) and in further view of Ito et al. (U.S. Patent No. 5,794,845, “Ito”, previously cited).

Regarding Claim 1, Nishimura discloses a motor vehicle (figs 1-7) including a dual zone auxiliary climate control the motor vehicle comprising:
a passenger compartment (fig 1) located between right and left sides of the motor vehicle, the, passenger compartment having a front portion and a rear portion, a first climate control zone (Z1, Z3) on a right side of the passenger compartment (fig 1), and a second climate control zone (Z2, Z4) on a left side of the passenger compartment (fig 1);
front row seats (for Z1, Z3, see col 3, lines 7-14) disposed in the front portion of the passenger compartment; 
second row seats (for Z2, Z4, see col 3, lines 7-14) disposed in the passenger compartment behind the front row seats;
a main climate control system (50) configured to control the climate of the front portion of the passenger compartment including the front row seats;
the dual zone auxiliary climate control system comprising:
a heat source (engine, col 4, lines 41-44) configured to provide coolant;
an evaporator (13, fig 2);
a heater core (14a, 14b);
a first thermostat  (from 45-1, see col 10, lines 3-45) setting a commanded first temperature for the first climate control zone (Z1) and a second thermostat (from 45-2, see col 10, lines 3-45) setting a commanded second temperature for the second climate control zone (Z2);

a second zone mode door (31) downstream from a second zone of the heater core, wherein the first zone mode door is positioned directly adjacent the right side of the motor vehicle (as the door could be said to be directly adjacent either side of the vehicle), and the second zone mode door is positioned directly adjacent the left side of the motor vehicle (as the door could be said to be directly adjacent either side of the vehicle);
a blower (12) configured to force air through the evaporator and the heater core toward the first zone mode door and the second zone mode door (fig 2);
a first zone feed duct (18) extending from the first zone (14a) of said heater core to the first zone mode door (30) and a second zone feed duct (19) extending from the second zone (14b) of the heater core to the second zone mode door (31);
a first conditioned air discharge vent (24) and a second conditioned air discharge vent (25) downstream from the first zone mode door (30);
wherein the first zone mode door is displaceable between a first position directing air to
the first conditioned air discharge vent (24), a second position directing air to the second conditioned air discharge vent (25), and a third position directing air to the first conditioned air discharge vent and the second conditioned air discharge vent (such as described in col 5, lines 35-52);
a third conditioned air discharge vent (26) and a fourth conditioned air discharge vent (27), wherein the third conditioned air discharge vent (26) and the fourth conditioned air discharge vent (27) are downstream from the second zone mode door (31, fig 2), wherein the second zone mode door is displaceable between a fourth position directing air to the third conditioned air discharge vent, a fifth position directing air to the fourth conditioned air 
However, Nishimura does not explicitly disclose third row seats disposed in the rear portion of the passenger compartment behind the second row seats;
and wherein the evaporator, the heater core, and the blower are located rearward of the third row seats;
and wherein the first zone feed duct extends in a forward direction from the heater core, the second zone feed duct having a first portion that extends from the heater core in a direction that is transverse relative to the forward direction, and a second portion that extends in a forward direction from the first portion.
Yoshinori, however, discloses motor vehicle (fig 1) including third row seats (S3) disposed in the rear portion of the passenger compartment behind the second row seats (S2);
and wherein a evaporator (10c, fig 2), a heater core (10d), and a blower (10b) are located rearward of the third row seats (fig 1);
and wherein a first zone feed duct (3) extends in a forward direction from the heater core (see annotated fig 1 below), a second zone feed duct (1) having a first portion that extends from the heater core in a direction that is transverse relative to the forward direction, and a second portion that extends in a forward direction from the first portion (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Nishimura to provide the third row of seats, location of the evaporator, heater core, and blower, and duct configuration of Yoshinori in order to allow for additional seating, conservation of space in the front of the vehicle, and to efficiently distribute the air, respectively. 

    PNG
    media_image1.png
    560
    880
    media_image1.png
    Greyscale

Nishimura, as modified, does not explicitly disclose a coolant control valve allocating coolant from the heat source to the heater core to control an amount of heat provided by the heater core. Ito, however, discloses a climate control system for a vehicle (fig 1) wherein a coolant control valve (4, 5, 10) allocating coolant from the heat source (1) to the heater core (6, 7) to control an amount of heat provided by the heater core. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nishimura, as modified, to provide the control valve of Ito to allow for the flow of coolant through the zones to be independently controlled thus providing greater control of the air temperature in the cabin. 

Regarding Claim 22, the combination of Nishimura, Yoshinori, and Ito discloses all previous claim limitations. Nishimura, as modified, further discloses wherein: 
the front row seats include right and left seats (see annotate fig 1 below, Nishimura); 

    PNG
    media_image2.png
    660
    674
    media_image2.png
    Greyscale

However, Nishimura, as modified, does not explicitly disclose 
the first and second conditioned air discharge vents are positioned adjacent to the right seat of the second row seats rearward of the right seat of the front row seats; and
the third and fourth conditioned air discharge vents are positioned adjacent to the left seat of the second row seats rearward of the left seat of the front row seats.
Yoshinori, however, teach first (62) and second (52) conditioned air discharge vents are positioned adjacent to the right seat of the second row seats rearward of the right seat of the front row seats (as evident figures 9 and 10); and
third (53) and fourth (53) conditioned air discharge vents are positioned adjacent to the left seat of the second row seats rearward of the left seat of the front row seats (as evident figures 9 and 10).


Regarding Claim 23, the combination of Nishimura, Ito, and Yoshinori discloses all previous claim limitations. Nishimura, as modified, further discloses wherein:
the evaporator (10c, Yoshinori), the heater core (10d, Yoshinori), and the blower (10b, Yoshinori) are located at a first rear corner of the motor vehicle (see annotated fig 1 below, Yoshinori).

    PNG
    media_image3.png
    571
    858
    media_image3.png
    Greyscale


Regarding Claim 24, the combination of Nishimura, Ito, and Yoshinori discloses all previous claim limitations. Nishimura, as modified, further discloses wherein:

the first and second zone mode doors are located forwardly of the evaporator, the heater core, and the blower and rearward of the second row seats (as they would located in 10, Yoshinori).

    PNG
    media_image4.png
    560
    880
    media_image4.png
    Greyscale

	
	Regarding Claim 28, the combination of Nishimura, Ito, and Yoshinori discloses all previous claim limitations. Nishimura, as modified, further discloses the heater core has a first zone (14a, Nishimura) and a second zone (14b, Nishimura); and
	the coolant control valve (4, 5, 10, Ito) allocates coolant from the heat source to the first zone and the second zone of the heater core to meet the commanded first temperature of the first .

6.	Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura,  Yoshinori, and Ito as applied to claim 1 above, and further in view of Iwasaki (Japanese Patent Publication JP2006226649A, previously cited).

Regarding Claim 9, the combination of Nishimura, Yoshinori, and Ito discloses all previous claim limitations. However, they do not explicitly disclose a partition between the first zone of the heater core and the second zone of the heater core. Iwasaki, however, discloses a heat exchanger (fig 1) wherein a partition (15) is between a first zone (6) and a second zone (7) of the heat exchanger. Iwasaki teaches that the partition (“dead tube”) prevent adverse effects of stress caused by the temperature difference of the two zone (¶0002). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Nishimura, as modified, to provide the partition of Iwasaki in order to prevent damage to the heater core. 

Regarding Claim 10, the combination of Nishimura, Yoshinori, Ito, and Iwasaki discloses all previous claim limitations. Nishimura, as modified, further discloses wherein the partition (15, Iwasaki) is a dead tube (¶0018, Iwasaki) to reduce cross talk (i.e. heat exchanger, see 112(b) rejection) between the first zone (14a) and the second zone (14b).

Regarding Claim 11, the combination of Nishimura, Yoshinori, Ito, and Iwasaki discloses all previous claim limitations. Nishimura, as modified, further discloses a divider plate (16, Nishimura) extending downstream from the dead tube (15, Iwasaki).

7.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Yoshinori, Ito, and Iwasaki as applied to claim 11 above, and further in view of Filipkowski et al. (U.S. Patent Publication NO. 2019/0077286, “Filipkowski”, previously cited).

Regarding Claim 12, the combination of Nishimura, Yoshinori, Ito, and Iwasaki discloses all previous claim limitations. However, they do not explicitly disclose wherein the first conditioned air discharge vent is located on a first side of the motor vehicle above the second conditioned air discharge vent. Filipkowski, however, discloses a vehicle (fig 2A) wherein a first fist conditioned air discharge vent is located on a first side of a vehicle above a second conditioned air discharge vent (see annotated fig 2A below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Nishimura, as modified, to provide the plurality of vents (212a-c) of Filipkowski in order to provide a uniform and/or selectable distribution of air thus improving the comfortability of the cabin. 

    PNG
    media_image5.png
    598
    729
    media_image5.png
    Greyscale


Regarding Claim 13, the combination of Nishimura, Yoshinori, Ito, Iwasaki and Filipkowski discloses all previous claim limitations. However, Nishimura, as modified, does not explicitly disclose wherein the third conditioned air discharge vent is located on a second side of the vehicle above the fourth conditioned air discharge vent. Filipkowski however, discloses a vehicle (fig 4) wherein said third conditioned air discharge vent is located on a second side of said vehicle above a fourth conditioned air discharge vent (see annotated 4 below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Nishimura, as modified, to provide the plurality of vents (308, 332) of Filipkowski in order to provide a uniform and/or selectable distribution of air thus improving the comfortability of the cabin. 


    PNG
    media_image6.png
    575
    756
    media_image6.png
    Greyscale



8.	Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (U.S. Patent No. 4,482,009, “Nishimura”, previously cited) in view of Ito et al. (U.S. Patent No. 5,794,845, “Ito”, previously cited).

Regarding Claim 14, Nishimura discloses a method of providing a dual zone auxiliary climate control system for a vehicle (figs 1-5), comprising:
Providing a vehicle having a first side, a second side, and a passenger compartment between the first and second sides (see annotated fig 1 below), the passenger compartment having a first zone (Z1, Z2) inboard of the first side and a second zone (Z3, Z4) inboard of the second side;

forcing, by a blower (12), air through an evaporator (13) and a dual zone heater core (14a, 14b); 
directing the air from a first zone (14a) of the heater core toward a first zone mode door (30) located directly adjacent the first side of the motor vehicle (as the door could be said to be directly adjacent either side of motor vehicle); and
directing the  air from a second zone (14b) of the heater core toward a second zone mode door (31) located directly adjacent the second side of the motor vehicle (as the door could be said to be directly adjacent either side of motor vehicle).
controlling the first zone mode door to cause air to flow to first (24) and second (25) air discharge vents located forward of the first zone mode door; and 
controlling the second zone mode door to cause air to flow to third (26) and fourth (27) air discharge vents located forward of the second zone mode door.
However, Nishimura does not explicitly disclose allocating, by a coolant control valve, coolant from a heat source to the heater core to control an amount of heat provided by the heater core. Ito, however, discloses a climate control system for a vehicle (fig 1) wherein a coolant control valve (4, 5, 10) allocates coolant from a heat source (1) to the heater core (6, 7) to control the amount of heat provided by the heater core (as described in col 4, line 59 – col 5, line 44). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nishimura to provide the control valve of Ito to allow for the 

Regarding Claim 19, the combination of Nishimura and Ito discloses all previous claim limitations. Nishimura further discloses including providing (a) the first climate control zone (Z1) and the first conditioned air discharge vent (24) and the second conditioned air discharge vent (25) on a first side of the vehicle (see annotated fig 1 below) and (b) the second climate control zone (Z3) and the third conditioned air discharge vent (26) the fourth conditioned air discharge vent (27) on a second side of the vehicle (see annotated fig 1 below).

    PNG
    media_image7.png
    350
    416
    media_image7.png
    Greyscale

9.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura and Ito as applied to claim 19 above, and further in view of Filipkowski et al. (U.S. Patent Publication No. 2019/0077286, “Filipkowski”, previously cited).


Regarding Claim 20, the combination of Nishimura and Ito discloses all previous claim limitations. However, they do not explicitly disclose providing the first conditioned air discharge vent above the second conditioned air discharge vent and the third conditioned air discharge vent above said fourth conditioned air discharge vent. Filipkowski however, discloses a vehicle (figs 2A and 4) wherein a first conditioned air discharge vent above a second conditioned air discharge vent (see annotated fig 2A) and a third conditioned air discharge vent above a fourth conditioned air discharge vent (see annotated fig 4 below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Nishimura, as modified, to provide the plurality of vents (212a-c ,308, 332) of Filipkowski in order to provide a uniform and/or selectable distribution of air thus improving the comfortability of the cabin. 


    PNG
    media_image5.png
    598
    729
    media_image5.png
    Greyscale


10.	Claims 25, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Yoshinori, and Ito as applied to claim 1 above, and further in view of Beck et al. (U.S. Patent No. 6,206,092, “Beck”).

Regarding Claim 25, the combination of Nishimura, Yoshinori, and Ito discloses all previous claim limitations. However, they do not explicitly disclose wherein the dual zone auxiliary climate control system does not include any movable doors upstream of the heater core. Beck, however, discloses a motor vehicle wherein a dual zone auxiliary climate control system does not include any movable doors upstream of a heater core (4, fig 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 

Regarding Claim 27, the combination of Nishimura, Yoshinori, and Ito discloses all previous claim limitations. However, they do not explicitly disclose wherein the dual zone auxiliary climate control system does not include any movable doors except the first and second zone mode doors. Beck, however, discloses a motor vehicle wherein a dual zone auxiliary climate control system does not include any movable doors except first (14) and second zone mode doors (15). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nishimura, as modified, to not any movable doors except the first and second zone mode doors in order to reduce the number of doors in the system and thus reduce the cost of the system and simply control the temperature via the first and second climate zone doors and the coolant valve. 

Regarding Claim 29, the combination of Nishimura, Yoshinori, and Ito discloses all previous claim limitations. However, they do not explicitly disclose wherein the dual zone auxiliary climate control system does not include any temperature control doors. Beck, however, discloses a motor vehicle wherein a dual zone auxiliary climate control system does not include any temperature control doors. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nishimura, as modified, to not any temperature control doors in order to reduce the number of doors in the system and thus reduce . 

11.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Yoshinori, and Ito as applied to claim 1 above, and further in view of Alberternst et al. (U.S. Patent No. 7,434,612, “Alberternst”).

Regarding Claim 26, the combination of Nishimura, Yoshinori, and Ito discloses all previous claim limitations. However, they do not explicitly disclose the first zone feed duct and the second zone feed duct extend in substantially opposite directions. Alberternst, however, discloses wherein a first zone feed duct (29) and a second zone feed duct (31) extend in substantially opposite directions (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nishimura, as modified, to have the first and second zone feed ducts extend opposite to one another in order to route the conditioned air to the passenger compartment as quickly and efficiency as possible. 

    PNG
    media_image8.png
    528
    734
    media_image8.png
    Greyscale


Response to Arguments
12.	Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
Applicant argues (page 11) that Nishimura and Yoshinori require many more doors and ducts than the instant invention. However, the claim language in at least the independent claims do not limit the number of doors and ducts in the system. With regards to the newly added claims, newly cited Beck is relied upon to teach providing the limited number of doors. 
b.	Applicant argues (page 12) that once air exists the HVAC of Nishimura ‘009 at 24-27 and 34-35, the air is constrained to flow only to the register for which it was metered inside the HVAC unit. In the HVAC unit of Yoshinori ‘578, the air is constrained to flow to only the roof, or only to the floor of the vehicle, and then directly to the register, at which it is metered by doors located at the registers. In contrast, when the air exists the HVAC unit 54 of the present disclosure (FIG. 3) at ducts 45 and 49, the air is not predetermined to flow to an individual register as in Nishimura ‘009, nor is the air pre-determined to flow to one or the other of the roof or the flow as in Yoshinori ‘578. Rather, in the arrangement of the present disclosure, the exiting HVAC unit 54 flows through ducts 45 and 49 to remote mode doors 20 and 22 located forward of the HVAC unit 54 in a manner that is not disclosed by any of the cited references taken singularly or in any combination. However, these features are not claimed in such a manneer that they distinguish from the prior art. It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763